          Case 1:20-cv-10644-PAE Document 20 Filed 06/11/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 GREATER NEW YORK MUTUAL INSURANCE
 COMPANY,
                                                                       20 Civ. 10644 (PAE)
                                       Plaintiff,
                        -v-                                                  ORDER

 FEDERAL INSURANCE COMP ANY,

                                       Defendant.


PAUL A. ENGELMAYER, District Judge:

       A case management conference is scheduled for June 24, 2021 at 3:30 p.m. Dkt. 19.

Due to the current public health situation, that conference will be a telephonic conference. The

pmiies should call into the Comi's dedicated conference line at (888) 363-4749, and enter

Access Code 468-4906, followed by the pound(#) key. Counsel are directed to review the

Court's Emergency Individual Rules and Practices in Light of COVID-19, found at

https://nysd.uscomis.gov/hon-paul-engelmayer, for the Court's procedures for telephonic

conferences and for instructions for communicating with chambers.




       SO ORDERED.




                                                            United States District Judge
Dated: June 11, 2021
       New York, New York
